DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments made to claims 1, 11, 17, and 20 and the addition of new claim 21 in the response filed 3/8/21 is acknowledged.
Claims 1-21 are now pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. Applicant argues on p. 11-12 that Mason fails to disclose the newly amended limitation regarding the posterior panel forming a curved posterior contour when unworn. However, as detailed below in the body of the rejection according to the updated interpretation of Mason, the reference shows in fig. 1A the posterior half of the sleeve 12 having a curved cross-section due to the tubular nature of sleeve 12. Applicant further argues on p. 13-14 that Mason fails to disclose the main body panel including the first and second hinge pockets, because the sleeves 92 are separate from the tubular sleeve 12. However, according to the updated interpretation below, the main body panel is interpreted to include the anterior half of sleeve 12, as well as pockets 92. Please note that the claim language does not require the pockets to be attached to the surface of the main body panel in any specific way. Applicant argues on p. 14-15 that Mason’s cylindrical sleeve is similar to the problematic devices mentioned in the instant specification, because it bunches up in the popliteal region of the knee; for this reason, Applicant also amended claim 20 to include limitations regarding the shape of the main body panel and posterior panel. However, Magnusson is provided to modify Mason’s cylindrical sleeve to achieve the claimed features of the sleeve that would prevent this bunching. Applicant argues on p. 15-16 that Magnusson does not mention hinges on the lateral or medial sides of the brace. However, Mason already discloses this feature.
Claim Objections
Claim 21 is objected to because of the following informalities:  
“a anterior” in line 1 should be amended to recite --an anterior--
“an anterior” in line 2 should be amended to recite --the anterior--
“brace” in line 4 should be amended to recite --brace.--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 11-13, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mason et al. US 4,697,583.
Regarding claim 1, Mason discloses a knee brace (fig. 8), comprising: a main body panel; a posterior panel secured to the main body panel along a longitudinal length of the main body panel, the main body panel and the posterior panel together forming an elongate, tubular body 12 adapted to anatomically conform to a thigh, knee and calf (please see annotated fig. A below, where the front portion of the sleeve 12 underlying and anterior to the vertical levers 14 and 16, as well as sleeves 92 that receive the vertical levers 14/16, are interpreted as the main body panel; col. 8, lines 48-52 describes the bars 20/20a and 22/22a of levers 14/16 being covered in the padding sleeves 92; the back portion of the sleeve 12 that is posterior to the vertical levers 14 and 16 is interpreted as the posterior panel; these portions each form a section of the tubular sleeve 12 and thus are each a panel as defined by Collins Dictionary: “a section or division of a surface, or one that constitutes a surface”; furthermore, these portions secured to each other as defined by Google Dictionary: “fix or attach (something) firmly so that it cannot be moved or lost”; also for reference, attached is defined by Google Dictionary as “joined, fastened, or connected to something”; lastly, the figure shows the sleeve 12 conforming to the thigh, sides of the knee, and calf), with the main body panel generally forming a curved or arcuate cross-section (fig. 1A shows the anterior half (i.e., main body panel) having a curved cross section due to the tubular shape of the sleeve 12); and first 18/52 and second hinges 18/54 located on lateral and medial sides of the knee brace, respectively (fig. 1B and col. 5, lines 51-54; col. 7, lines 47-51), the first 18/52 and second hinges 18/54 each having upper 20/20a and lower struts 22/22a extending from opposed sides of a hinge mechanism 18/18 (fig. 7 and col. 5, lines 55-64), the main body panel including first and second hinge pockets 92/92 on each of the lateral and medial sides, each hinge mechanism 18/52 and 18/54 being retained by the main body panel by the first and second hinge pockets 92/92, respectively (col. 8, lines 48-52, all the bars 20/20a and 22/22a are covered in padding sleeves 92; since these sleeves have inner cavities/receptacles for holding the bars, they can each be considered a pocket as defined by American Heritage Dictionary: “A receptacle, cavity, or opening”; fig. 2 and col. 5, line 64-col. 6, line 9, the bars are riveted to their respective cuffs 24 or 26 (with the rivet shown extending through the sleeves as well in fig. 2), and the cuffs 24/26 are then attached to the tubular sleeve 12 as shown in fig. A; therefore, the hinge mechanisms 18/18, which are carried by the bars 20/20a and 22/22a, are retained in place by the sleeves 92/92 of the main body panel, the rivets, and the cuffs 24/26), each hinge mechanism 18/18 being adjustably secured to the main body panel at fastening points 70/70 (figs. 1A and 4 and col. 8, lines 13-16, the condyle pads 52/54 attach to the tubular sleeve 12 via hook and loop; col. 10, lines 49-50, the condyle pads 52/54 are attached to the hinge mechanisms 18/18 via screw (please note, col. 10, lines 23-26, the hinges are the same on 

    PNG
    media_image1.png
    850
    745
    media_image1.png
    Greyscale

Regarding claim 11, Mason discloses the knee brace also defining an upper inclined edge sloping downwardly from an anterior aspect of the knee brace to a posterior aspect of the knee brace (please see annotated fig. C below, which shows an upper inclined edge, sloping downwardly in the posterior direction).

    PNG
    media_image2.png
    626
    423
    media_image2.png
    Greyscale

Regarding claim 12, Mason discloses at least one strap 34 removably mounted on an outer surface of one of the first and second hinge pockets 92 and passes through a strap loop 36/37 located on one of the first and second hinge pockets 92 (figs. 1B and 2 and col. 6, line 67-col. 7, line 10, strap 34 being attached to the brace by lacing it through eyelet assembly 36/37 (which is shown in the figures as being located on the pocket/sleeve 92 covering lower strut 22) and affixing the Velcro pads to themselves, so the strap 34 would be capable of being removed), the at least one strap 34 arranged for extending circumferentially about the knee brace (figs. 7 and 8, the strap 34 extending about the anterior half of the circumference of the brace; please note that Google Dictionary defines circumferential as “denoting or relating to the circumference of a curved geometric figure”) and arranged for being reversed in circumferential orientation in either a laterally-to-medially or medially-to-laterally orientation (as discussed above, the strap 34 is attached by lacing through eyelet assemblies 36/37, which are on both 
Regarding claim 13, Mason discloses at least one of anterior or posterior straps 28 extending only about anterior or posterior sides of the knee brace, respectively (figs. 7 and 8, strap 28 extending only about the posterior side), the at least one of anterior or posterior strap 28 securing to first and second buckles 30/30 located on lateral and medial sides, respectively, of the knee brace (fig. 1B and col. 6, lines 50-66, the strap 28 being threaded through eyelets 30/30 on each side).
Regarding claim 16, Mason discloses the main body panel having first and second tabs 31/37 adapted to secure upon portions of the main body panel such that the first and second tabs 31/37 are located above and below the knee (annotated fig. A, the upper and lower eyelet holders 31/37 each being secured to the sleeves 92/92 of the main body panel and forming a tab shape; the upper holder 31 is above the knee while the lower holder 37 is below the knee).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason et al. US 4,697,583 in view of Magnusson US 2008/0139982 A1.
Regarding claim 2, Mason discloses the claimed invention as discussed above.
Mason is silent on the posterior panel being sized shorter than the main body panel when in an untensioned configuration.
panel; fig. 2 and [0039], second edge 11 of posterior panel 5 in an unloaded (i.e., untensioned) state is shorter than the edge 10 of the main panel 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the posterior panel of Mason to be sized shorter than the main body panel when in an untensioned configuration, as taught by Magnusson, because “[b]y the length of the first edge exceeding the length of the second edge it is achieved during joining together a mutual built-in tension in the length direction of the edges of the joint protector, resulting in that an even material link is experienced between the material portions” [0012], since this tension would account for the bending shape of the knee. 
Regarding claim 3, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason is silent on the main body panel having first and second longitudinal edges along which first and second longitudinal edges of the posterior panel respectively secure when the posterior panel is tensioned by increasing in length over the untensioned configuration.
However, Magnusson further teaches the analogous main body panel 4 having first and second longitudinal edges along which first and second longitudinal edges of the posterior panel 5 respectively secure when the posterior panel 5 is tensioned by increasing in length over the untensioned configuration (figs. 1 and 2 and [0039], when joined by sewing, the shorter edges of the panel 5 is stretched (i.e., tensioned by increasing in length) and joined to the longer edges of the panel 4 along the longitudinal seams 3 and 6, shown in the figures).

Regarding claim 4, Mason discloses the claimed invention as discussed above.
Mason is silent on upper and lower portions of the posterior panel narrowing from a center portion toward upper and lower edges, respectively.
However, Magnusson teaches an analogous tubular body 1 for the knee (fig. 1 and [0029], knee protector 1) comprising upper and lower portions of the posterior panel 5 narrowing from a center portion toward upper and lower edges, respectively (please see annotated fig. B below, which shows the panel 5 being wide at the center and narrowing in the upward and downward directions toward the upper and lower edges of the upper and lower portions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the posterior panel of Mason so that its upper and lower portions narrow from a center portion toward upper and lower edges, respectively, as taught by Magnusson, because this shape of the posterior panel contributes to the overall shape of the sleeve which ”achiev[es] a gently adapted curvature of the joint protector in order to achieve such a central narrowing without creasing and irregularities” [0033].

    PNG
    media_image3.png
    535
    640
    media_image3.png
    Greyscale

Regarding claim 5, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason is silent on the upper and lower portions of the posterior panel having first and second widths such that the first and second widths form part of the upper and lower edges and upper and lower clearances between opposed sides of the main body panel.
However, Magnusson further teaches the upper and lower portions of the posterior panel 5 having first and second widths such that the first and second widths form part of the upper and lower edges and upper and lower clearances between opposed sides of the main body panel 4 (annotated fig. B, where the first and second widths form the upper and lower edges of the panel 5 and thus form at least part of the upper and lower edges; these widths form upper and lower clearances between the left and right opposing edges of the main body panel 4 such that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the posterior panel of Mason in view of Magnusson such that the upper and lower portions of the posterior panel have first and second widths such that the first and second widths form part of the upper and lower edges and upper and lower clearances between opposed sides of the main body panel, as taught by Magnusson, because when forming the tubular knee sleeve out of the two different areas (posterior and main panels) joined in the taught way, “there thus occurs a contraction of the recessed area of the material and possibly a stretching of the enlargement area of the material, resulting in the desired curvature” [0010].
Regarding claim 6, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason is silent on the upper and lower portions of the posterior panel spacing an entirety of opposed sides of the main body panel from one another.
However, Magnusson further teaches the upper and lower portions of the posterior panel 5 spacing an entirety of opposed sides of the main body panel 4 from one another (figs. 1 and annotated fig. B, where the upper and lower portions of panel 5 form the entire posterior panel 5, which is situated entirely between opposite left and right sides of the main body panel 4 such that these sides are separated).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the posterior panel of Mason in view of Magnusson such that the upper and lower portions of the posterior panel space an entirety of opposed sides of the main body panel from one another, as taught by Magnusson, because when forming the tubular knee sleeve out of the two different areas (posterior and main panels) joined in the taught way, “there 
Regarding claim 7, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason further discloses the posterior panel forming a center portion consisting of the posterior panel and arranged to correspond to a popliteal of the knee (annotated fig. A, the indicated center portion of the posterior panel capable of corresponding to the popliteal of the knee, since this area is in the posterior part of the device).
Regarding claim 8, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason is silent on the main body panel being untensioned relative to the posterior panel when the posterior panel is secured to the main body panel.
However, Magnusson further teaches the main body panel 4 being untensioned relative to the posterior panel 5 when the posterior panel 5 is secured to the main body panel 4 ([0039], the posterior panel 5 being loaded/tensioned relative to the main body panel 4 when joined such that the edges align as in fig. 1; therefore, the main body panel 4 would be unloaded/untensioned during this process).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the main body panel of Mason in view of Magnusson to be untensioned relative to the posterior panel when the posterior panel is secured to the main body panel, as taught by Magnusson, because “[b]y the length of the first edge exceeding the length of the second edge it is achieved during joining together a mutual built-in tension in the length direction of the edges of the joint protector, resulting in that an even material link is experienced between the material portions” [0012], since this tension would account for the bending shape of the knee.
Regarding claim 9, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason is silent on the main body panel having an affixation point upon which a corresponding affixation point of the posterior panel secures.
However, Magnusson further teaches the main body panel 4 having an affixation point upon which a corresponding affixation point of the posterior panel 5 secures (fig. 1, the location at which reference numeral 3 points to being a location that has corresponding affixation points of panels 4 and 5, since they are sewn together along the seam).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the main body panel of Mason in view of Magnusson with an affixation point upon which a corresponding affixation point of the posterior panel secures, as taught by Magnusson, since the sewing together of the panels 4 and 5 along the seam allows the blank parts to be “subjected to different degrees of stretching and/or possibly contraction along different portions of their extension… This can easily be marked by providing edges to be sewn together with indexing points which are intended to coincide in connection with the sewing” [0039].
Regarding claim 10, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason is silent on the affixation points forming a point of inflection for the posterior contour located about a center or a knee portion of the knee brace.
However, Magnusson further teaches the affixation points forming a point of inflection for the posterior contour located about a center or a knee portion of the knee brace (fig. 1, the affixation points of panels 4 and 5 where they meet at reference numeral 3 form a point of inflection/curvature in the contour/shape of the posterior panel, since the joining line between the panels curve posteriorly from the point of inflection; this point of inflection at reference about the center, as defined by Merriam-Webster: “in the vicinity”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the affixation points of Mason in view of Magnusson to form a point of inflection for the posterior contour located about a center or a knee portion of the knee brace, as taught by Magnusson, because this shape of the posterior panel including the inflection point contributes to the overall shape of the sleeve which ”achiev[es] a gently adapted curvature of the joint protector in order to achieve such a central narrowing without creasing and irregularities” [0033].
Regarding claim 17, Mason discloses a knee brace (fig. 8), comprising: a main body panel; a posterior panel secured to the main body panel along a longitudinal length of the main body panel, the main body panel and the posterior panel together forming an elongate, tubular body 12 adapted to anatomically conform to a thigh, knee and calf (annotated fig. A below, where the front portion of the sleeve 12 underlying and anterior to the vertical levers 14 and 16, as well as sleeves 92 that receive the vertical levers 14/16, are interpreted as the main body panel; col. 8, lines 48-52 describes the bars 20/20a and 22/22a of levers 14/16 being covered in the padding sleeves 92; the back portion of the sleeve 12 that is posterior to the vertical levers 14 and 16 is interpreted as the posterior panel; these portions each form a section of the tubular sleeve 12 and thus are each a panel as defined by Collins Dictionary: “a section or division of a surface, or one that constitutes a surface”; furthermore, these portions are connected to each other along the posterior edge of levers 14/16 in the longitudinal length direction to form the whole sleeve 12 and cannot be moved relative to each other (unless severed in some way) and are thus secured to each other as defined by Google Dictionary: “fix or attach (something) firmly so that it cannot be moved or lost”; also for reference, attached is defined by Google Dictionary as “joined, fastened, or connected to something”; lastly, the figure shows the sleeve 12 conforming to the thigh, sides of the knee, and calf), with the main body panel generally forming pocket as defined by American Heritage Dictionary: “A receptacle, cavity, or opening”; fig. 2 and col. 5, line 64-col. 6, line 9, the bars are riveted to their respective cuffs 24 or 26 (with the rivet shown extending through the sleeves as well in fig. 2), and the cuffs 24/26 are then attached to the tubular sleeve 12 as shown in fig. A; therefore, the hinge mechanisms 18/18, which are carried by the bars 20/20a and 22/22a, are retained in place by the sleeves 92/92 of the main body panel, the rivets, and the cuffs 24/26), each hinge mechanism 18/18 being adjustably secured to the main body panel at fastening points 70/70 (figs. 1A and 4 and col. 8, lines 13-16, the condyle pads 52/54 attach to the tubular sleeve 12 via hook and loop; col. 10, lines 49-50, the condyle pads 52/54 are attached to the hinge mechanisms 18/18 via screw (please note, col. 10, lines 23-26, the hinges are the same on each side so even though only one is described in detail in the disclosure, both pads 52/54 are understood to be attached via screws); therefore, the hinge mechanisms 18/18 are adjustably secured to the sleeve 12 portion of the main body panel via the condyle pads and hook and loop connections at fastening points 70/70); wherein a placement of each hinge mechanism 18/18 is arranged to be shifted either posteriorly or anteriorly for anterior-posterior placement (fig. 1A, the fastening pads 70/70 have some anterior-posterior width, such that the hinge mechanisms 18/18 are capable of being shifted posteriorly 
Mason is silent on the posterior panel being sized shorter than the main body panel when in an untensioned configuration; the main body panel having first and second longitudinal edges along which first and second longitudinal edges of the posterior panel respectively secure when the posterior panel is tensioned by increasing in length over the untensioned configuration; wherein upper and lower portions of the posterior panel narrow from a center portion toward upper and lower edges, respectively; wherein the upper and lower portions of the posterior panel have first and second widths such that the first and second widths form part of the upper and lower edges and clearances between opposed sides of the main body panel; wherein the upper and lower portions of the posterior panel space an entirety of the opposed sides of the main body panel from one another.
However, Magnusson teaches an analogous tubular body 1 for the knee (fig. 1 and [0029], knee protector 1) comprising a posterior panel 5 that is sized shorter than the main body panel 4 when in an untensioned configuration (fig. 1, the analogous posterior panel 5 and anterior main body panel 4 form the tubular sleeve 1; these portions 4 and 5 form panels according to the previously cited definition of panel; fig. 2 and [0039], second edge 11 of posterior panel 5 in an unloaded (i.e., untensioned) state is shorter than the edge 10 of the main panel 4); the analogous main body panel 4 having first and second longitudinal edges along which first and second longitudinal edges of the posterior panel 5 respectively secure when the posterior panel 5 is tensioned by increasing in length over the untensioned configuration (figs. 1 and 2 and [0039], when joined by sewing, the shorter edges of the panel 5 is stretched (i.e., tensioned by increasing in length) and joined to the longer edges of the panel 4 along the longitudinal seams 3 and 6, shown in the figures); wherein upper and lower portions of the posterior panel 5 narrow from a center portion toward upper and lower edges, respectively 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tubular sleeve of Mason such that the posterior panel is sized shorter than the main body panel when in an untensioned configuration; the main body panel having first and second longitudinal edges along which first and second longitudinal edges of the posterior panel respectively secure when the posterior panel is tensioned by increasing in length over the untensioned configuration; wherein upper and lower portions of the posterior panel narrow from a center portion toward upper and lower edges, respectively; wherein the upper and lower portions of the posterior panel have first and second widths such that the first and second widths form part of the upper and lower edges and clearances between opposed sides of the main body panel; wherein the upper and lower portions of the posterior panel space an entirety of the opposed sides of the main body panel from one another, as taught by Magnusson, because when forming the tubular knee sleeve out of the two different areas (posterior and main panels) joined in the taught way, “there thus occurs a contraction of the 
Regarding claim 18, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason is silent on the main body panel being untensioned relative to the posterior panel when the posterior panel is secured to the main body panel.
However, Magnusson further teaches the main body panel 4 being untensioned relative to the posterior panel 5 when the posterior panel 5 is secured to the main body panel 4 ([0039], the posterior panel 5 being loaded/tensioned relative to the main body panel 4 when joined such that the edges align as in fig. 1; therefore, the main body panel 4 would be unloaded/untensioned during this process).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the main body panel of Mason in view of Magnusson to be untensioned relative to the posterior panel when the posterior panel is secured to the main body panel, as taught by Magnusson, because “[b]y the length of the first edge exceeding the length of the second edge it is achieved during joining together a mutual built-in tension in the length direction of the edges of the joint protector, resulting in that an even material link is experienced between the material portions” [0012], since this tension would account for the bending shape of the knee.
Regarding claim 19, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason is silent on the main body panel having an affixation point upon which a corresponding affixation point of the posterior panel secures, the affixation points forming a point of inflection for the posterior contour located about a center or a knee portion of the knee brace.
However, Magnusson further teaches the main body panel 4 having an affixation point upon which a corresponding affixation point of the posterior panel 5 secures (fig. 1, the location at which reference numeral 3 points to being a location that has corresponding affixation points of panels 4 and 5, since they are sewn together along the seam), the affixation points forming a point of inflection for the posterior contour located about a center or a knee portion of the knee brace (fig. 1, the affixation points of panels 4 and 5 where they meet at reference numeral 3 form a point of inflection/curvature in the contour/shape of the posterior panel, since the joining line between the panels curve posteriorly from the point of inflection; this point of inflection at reference numeral 3 is located in the vicinity of the center of the sleeve and is thus about the center, as defined by Merriam-Webster: “in the vicinity”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the main body panel of Mason in view of Magnusson with an affixation point upon which a corresponding affixation point of the posterior panel secures, the affixation points forming a point of inflection for the posterior contour located about a center or a knee portion of the knee brace, as taught by Magnusson, to allow the blank parts to be “subjected to different degrees of stretching and/or possibly contraction along different portions of their extension… This can easily be marked by providing edges to be sewn together with indexing points which are intended to coincide in connection with the sewing” [0039]; also, this shape of the posterior panel including the inflection point contributes to the overall shape of the 
Regarding claim 20, Mason discloses a knee brace (fig. 8), comprising: a main body panel; a posterior panel secured to the main body panel along a longitudinal length of the main body panel, the main body panel and the posterior panel together forming an elongate, tubular body 12 adapted to anatomically conform to a thigh, knee and calf (please see annotated fig. D below, where the front portion of the sleeve 12 that is anterior to the vertical levers 14 and 16 is the main body panel, and the back portion of the sleeve 12 that is posterior to the vertical levers 14 and 16 is the posterior panel; these portions each form a section of the tubular sleeve 12 and thus are each a panel as defined by Collins Dictionary: “a section or division of a surface, or one that constitutes a surface”; furthermore, these portions are connected to each other along the levers 14/16 in the longitudinal length direction to form the whole sleeve 12 and cannot be moved relative to each other (unless severed in some way) and are thus secured to each other as defined by Google Dictionary: “fix or attach (something) firmly so that it cannot be moved or lost”; also for reference, attached is defined by Google Dictionary as “joined, fastened, or connected to something”; lastly, the figure shows the sleeve 12 conforming to the thigh, sides of the knee, and calf), with the main body panel generally forming a curved or arcuate cross-section (fig. 1 shows the anterior half (i.e., main body panel) having a curved cross section due to the tubular shape of the sleeve 12); at least one strap 34 removably mounted on an outer surface of one of the main body panel and the posterior panel and passes through a strap loop 36/37 located on the main body panel (figs. 1B and 2 and col. 6, line 67-col. 7, line 10, strap 34 being attached to the brace by lacing it through eyelet assembly 36/37 (which is shown in annotated fig. D as being on the main body panel via the sleeve 92) and affixing the Velcro pads to themselves, so the strap 34 would be capable of being removed from the outer surface of the posterior panel or main body panel), the at least one strap 34 arranged for extending circumferentially about the knee brace (figs. 7 and 8, the strap 34 extending about the anterior circumferential as “denoting or relating to the circumference of a curved geometric figure”) and arranged for being reversed in circumferential orientation in either a laterally-to-medially or medially-to-laterally orientation (as discussed above, the strap 34 is attached by lacing through eyelet assemblies 36/37, which are on both the lateral and medial sides of the brace; therefore, the strap 34 is capable of being wound in the reverse orientation); and the knee brace further comprising at least one of anterior or posterior straps 28 extending only about an anterior or posterior side of the knee brace, respectively (figs. 7 and 8, strap 28 extending only about the posterior side), the at least one of anterior or posterior straps 28 securing to first and second buckles 30/30 located on lateral and medial sides, respectively, of the knee brace (fig. 1B and col. 6, lines 50-66, the strap 28 being threaded through eyelets 30/30 on each side); wherein the knee brace also defines an upper inclined edge sloping downwardly from an anterior aspect of the knee brace to a posterior aspect of the knee brace (annotated fig. C, which shows an upper inclined edge, sloping downwardly in the posterior direction).
Mason is silent on the posterior panel being sized shorter than the main body panel when in an untensioned configuration; and wherein the main body panel having first and second longitudinal edges along which first and second longitudinal edges of the posterior panel respectively secure when the posterior panel is tensioned by increasing in length over the untensioned configuration.
However, Magnusson teaches an analogous tubular body 1 for the knee (fig. 1 and [0029], knee protector 1) comprising a posterior panel 5 that is sized shorter than the main body panel 4 when in an untensioned configuration (fig. 1, the analogous posterior panel 5 and anterior main body panel 4 form the tubular sleeve 1; these portions 4 and 5 form panels according to the previously cited definition of panel; fig. 2 and [0039], second edge 11 of posterior panel 5 in an unloaded (i.e., untensioned) state is shorter than the edge 10 of the main panel 4); the analogous main body panel 4 having first and second longitudinal edges along 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tubular sleeve of Mason such that the posterior panel is sized shorter than the main body panel when in an untensioned configuration; the main body panel having first and second longitudinal edges along which first and second longitudinal edges of the posterior panel respectively secure when the posterior panel is tensioned by increasing in length over the untensioned configuration, as taught by Magnusson, because when forming the tubular knee sleeve out of the two different areas (posterior and main panels) joined in the taught way, “there thus occurs a contraction of the recessed area of the material and possibly a stretching of the enlargement area of the material, resulting in the desired curvature” [0010]; also, “[b]y the length of the first edge exceeding the length of the second edge it is achieved during joining together a mutual built-in tension in the length direction of the edges of the joint protector, resulting in that an even material link is experienced between the material portions” [0012]; lastly, the shapes of the posterior and main body panels contribute to the overall shape of the sleeve which ”achiev[es] a gently adapted curvature of the joint protector in order to achieve such a central narrowing without creasing and irregularities” [0033].

    PNG
    media_image4.png
    850
    751
    media_image4.png
    Greyscale

Claims 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason et al. US 4,697,583 in view of McSpadden et al. US 2009/0312681 A1.
Regarding claim 14, Mason discloses the claimed invention as discussed above.
Mason further discloses a patella opening 60 (fig. 8 and col. 11, lines 59-60).
Mason is silent on a patella buttress secured to the main body panel about the patella opening.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the knee sleeve of Mason with a patella buttress secured to the main body panel about the patella opening, as taught by McSpadden, “to provide knee stabilization” [0038].
Regarding claim 15, Mason in view of McSpadden discloses the claimed invention as discussed above.
Mason is silent on the patella buttress being adjustably and removably secured to an inner surface of the main body panel about a circumference of the patella opening.
However, McSpadden teaches the patella buttress 116 being adjustably and removably secured to an inner surface of the main body panel about a circumference of the patella opening 128 (fig. 4 and [0038], patella support buttress 116 is placed on the inside surface of the front portion (i.e., main body panel) of the sleeve 100 so that it is around the circumferential edge of opening 128 via hook and loop, which would provide adjustability and removability).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the patella buttress of Mason in view of McSpadden to be adjustably and removably secured to an inner surface of the main body panel about a circumference of the patella opening, as taught by McSpadden, “to facilitate adjustability and ease of use by the user” [0038]; furthermore, removability would allow the buttress to be separately cleaned or replaced if needed.
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason et al. US 4,697,583 in view of Magnusson US 2008/0139982 A1 further in view of Bledsoe et al. US 4,955,369.
Regarding claim 21, Mason in view of Magnusson discloses the claimed invention as discussed above.
Mason in view of Magnusson is silent on the knee brace comprising both an anterior strap and a posterior strap, each extending only about an anterior and posterior side of the knee brace, respectively, the anterior and posterior straps securing to first and second buckles located on lateral and medial sides, respectively, of the brace.
However, Bledsoe teaches a knee brace (fig. 1 and 2 and col. 2, lines 58-62) comprising both an anterior strap 34 and a posterior strap 82, each extending only about an anterior and posterior side of the knee brace, respectively (figs. 1 and 3 and col. 5, lines 29-31; col. 6, lines 30-32), the anterior and posterior straps 34/82 securing to first 40 and second buckles 90 located on lateral and medial sides, respectively, of the brace (fig. 4 and col. 5, lines 35-37, strap 34 passes through buckle ring 40 on the lateral side of the brace; col. 6, lines 40-45, strap 82 is secured via a pair of buckle rings 90, meaning there would be a ring 90 on the medial side, though not shown in the figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the knee brace of Mason in view of Magnusson with both an anterior strap and a posterior strap, each extending only about an anterior and posterior side of the knee brace, respectively, the anterior and posterior straps securing to first and second buckles located on lateral and medial sides, respectively, of the brace, as taught by Bledsoe, because additional anterior and posterior straps would further secure the knee brace on the leg to prevent it from becoming accidentally detached.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lewis US 3,786,804; Lewis, deceased et al. US 3,898,709; Meier et al. US 4,379,463.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786